SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 Notification of Late Filing SEC File Number: 000-54118 CUSIP Number: 726048101 (Check One): oForm 10-Ko Form 20-Fo Form 11-Kþ Form 10-Qo Form 10-DForm N-SAR oForm N-CSR For period ended:December 31, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the transition period ended: If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I—REGISTRANT INFORMATION Full name of registrant:Urban Hydroponics, Inc. Address of Principal Executive Office:224 Datura Street, Suite 505 City, State and Zip Code:West Palm Beach, FL 33401 Copy to: Paul C. Levites, Esq. CKRLaw LLP 1330 Avenue of the Americas, 35th Floor New York, NY10019 Phone:(212) 400-6900 Facsimile:(212) 400-6901 PART II—RULE 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b)The subject annual report, semi-annual report, transition report on Forms 10-K, 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail the reason why Forms 10-K, 20-F, 11-K, 10-Q, Form N-SAR or Form N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) The registrant is unable to file its Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2014 (the “Report”) by the prescribed date of February 17, 2015, without unreasonable effort or expense because the registrant needs additional time to complete certain disclosures and analyses to be included in the Report.The registrant intends to file its Report on or prior to the fifth calendar day following the prescribed due date. PART IV—OTHER INFORMATION (1)Name and telephone number of person to contact with regard to this notification. Paul C. Levites 400-6900 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed?If the answer is no, identify report(s). xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. URBAN HYDROPONICS, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned heretofore duly authorized. Date: February 17, 2015 By: /s/Frank Terzo Frank Terzo President, Secretary and Treasurer
